Order filed May 27, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00273-CV
                                  ____________

                         KATRINA RIDGE, Appellant

                                        V.

                          AMANDA RIDGE, Appellee


                    On Appeal from the Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. 358,034

                                   ORDER

      The clerk’s record was filed May 25, 2021. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain: (1) Appellant's Notice of Appeal filed May 13, 2021;
nor (2) Appellant’s Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond filed on May 13, 2021.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 7, 2021 containing: (1) Appellant's Notice of Appeal filed May 13,
2021; and Appellant’s Statement of Inability to Afford Payment of Court Costs or
an Appeal Bond filed on May 13, 2021.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.